Title: From Thomas Jefferson to Armistead T. Mason, 3 February 1809
From: Jefferson, Thomas
To: Mason, Armistead T.


                  
                     Sir 
                     
                     Washington Feb. 3. 09.
                  
                  Your letter of Jan. 7. came to my hand on the 23d. only of that month; since which the pressure of business which could not be delayed, has prevented my sooner acknoleging it’s reciept. the offer of service therein made by the subscribing members of the troop of cavalry, attached to the 57th. regiment of Virginia militia, under your command, is worthy of that ardent love of our country which, I am persuaded, will distinguish it’s citizens, whenever it’s wrongs shall call them to the field. I tender therefore to the subscribing officers & members of the troop that acknolegement of their merit which is so justly due. at the same time I must observe that, considering their offer of service as made under the law of 1808. the power of accepting it is thereby given to the Governor of the state, to whom their address for acceptance is of course to be made. a bill for raising a body of volunteers is now on it’s progress through Congress. should that be passed, which will soon be known, it may perhaps be more eligible for the subscribing members, to place themselves under the conditions of that law.   I pray you to accept for them & yourself the assurances of my esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               